Citation Nr: 1037129	
Decision Date: 09/30/10    Archive Date: 10/05/10

DOCKET NO.  07-38 666	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for groin disorder, 
specifically epididymitis.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

T. M. Gillett, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1969 to January 
1971, and from November 1973 to September 1988.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a July 2007 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, which, 
in pertinent part, denied the Veteran's claim for service 
connection for a groin disorder.  

In June 2010, the Veteran testified before the Board via 
videoconference.  A transcript is of record.  
 

FINDINGS OF FACT

1.  The Veteran sustained a groin injury in service in 1978, and 
chronic symptoms of epididymitis in service. 

2.  The Veteran experienced continuous symptoms of epididymitis 
since service. 

3.  The currently diagnosed epididymitis is related to the groin 
injury during service.  


CONCLUSION OF LAW

Resolving reasonable doubt in the Veteran's favor, service 
connection for a groin disorder or epididymitis is warranted.  38 
U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.303 (2009).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) has 
a duty to notify and assist claimants in substantiating a claim 
for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2009).  Because the determination below 
constitutes a full grant of the claim for service connection for 
a groin disorder, there is no reason to discuss the impact of the 
VCAA.

Service Connection Laws and Regulations

Service connection may be granted if it is shown the Veteran 
suffers from a disability resulting from an injury sustained or 
disease contracted in the line of duty, or for aggravation during 
service of a pre-existing condition beyond its natural 
progression.  38 U.S.C.A. §§ 1110, 1131, 1153 (West 2002); 38 
C.F.R. 
§§ 3.303, 3.306 (2009).  

To establish service connection, generally, there must be (1) a 
medical diagnosis of a current disability; (2) medical or, in 
certain cases, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and (3) medical evidence of a 
nexus between an in-service injury or disease and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999), 
citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd 78 
F.3d 604 (Fed. Cir. 1996).

A disorder also may be service connected if the evidence of 
record reveals the Veteran currently has a disorder that was 
chronic in service or, if not chronic, that was seen in service 
with continuity of symptomatology demonstrated thereafter.  38 
C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-97 
(1997).  Disorders diagnosed after discharge may still be service 
connected if all the evidence, including pertinent service 
records, establishes the disorder was incurred in service.  38 
C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 
1994).

It is the defined and consistently applied policy of VA to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after careful 
consideration of all procurable and assembled data, a reasonable 
doubt arises regarding service origin, the degree of disability, 
or any other point, such doubt will be resolved in favor of the 
claimant.  By reasonable doubt is meant one that exists because 
of an approximate balance of positive and negative evidence that 
does not satisfactorily prove or disprove the claim.  It is a 
substantial doubt and one within the range of probability as 
distinguished from pure speculation or remote possibility.  See 
38 C.F.R. § 3.102.

Factual Background

The Veteran essentially contends that he developed epididymitis 
due to a groin injury that incurred during service in Panama in 
1978.  The evidence in this case includes service treatment 
records, VA treatment records, and statements and personal 
hearing testimony provided by the Veteran.

Reviewing the service treatment records, in a February 1980 
service treatment record, the Veteran reported soreness in his 
testicles after weightlifting.  The assessment was rule-out 
hernia and possible strain.  In an April 1980 service treatment 
record, the Veteran reported experiencing right testicle pain 
over the previous two to three days.  The examiner noted that the 
right testicle was tender to tug.  The diagnosis was epididymitis 
of the right testicle. 

In a subsequent April 1980 service medical examination report, 
the examiner noted that the Veteran had experienced epididymitis 
two weeks prior and that the disorder had resolved.  In a May 
1980 service treatment record, the examiner noted that the 
Veteran had experienced pain and tenderness in the right testicle 
region post-trauma for five weeks.  Subsequent May 1980 service 
treatment notations indicate further treatment for this disorder.

In a September 1980 service treatment record, the examiner noted 
that the Veteran had no outstanding medical problems at that 
time.  In an April 1981 service treatment record, the Veteran 
reported left testicular pain over the past two weeks and 
soreness on the inside of the urethral meatus for one week.  
After examination, the examiner diagnosed epididymitis with no 
enlargement and no hernia.  In a March 1983 service medical 
examination report, the examiner noted that the Veteran's 
genitourinary system was normal.  

In a January 1985 service treatment record, the Veteran reported 
testicular pain over the past 12 hours.  The examiner noted no 
history of trauma.  Upon examination, the examiner noted 
bilateral epididymal tenderness, no hernia, and non-tender 
testicles.  The diagnosis was epididymitis.  In a May 1985 
service treatment record, the Veteran reported scrotal 
tenderness.  After examination, the diagnosis was probable 
epididymitis.

In a July 1985 service treatment record, the Veteran reported 
groin pain.  Finding no sign of epididymitis, the examiner 
diagnosed a small reducible inguinal hernia.  In a subsequent 
examination, the Veteran reported experiencing his first episode 
of groin pain since a 1987 incident in which he fell on his 
weapon during field training in Panama.  He stated that the pain 
occurred when he was exercising or lifting heavy objects.  The 
pain would subside with rest.  The diagnosis was right inguinal 
hernia, small, reducible.  In a September 1985 service treatment 
record, the Veteran reported right groin pain.  The examiner 
noted that the Veteran had undergone a hernia removal procedure 
eight weeks prior.

In a November 1987 service medical examination report, the 
examiner noted that the Veteran's genitourinary system was 
normal.  Likewise, in a May 1988 service discharge examination, 
the examiner noted that the Veteran's genitourinary system was 
normal.

Reviewing the post-service evidence, in a June 1989 VA medical 
examination report, the examiner noted that the Veteran's 
genitourinary system was essentially unremarkable.

In a January 2008 VA medical examination report, the Veteran 
reported that he hit himself in the external genitals with the 
butt of his rifle when he tripped over a log during exercises in 
Panama in 1978.  He stated that he remained in quarters for 24 
hours afterwards with an ice pack and was given light duty over 
the next seven days.  No pain medications were ordered and the 
Veteran could not recall the degree of swelling.  He stated that, 
at intermittent intervals, he had had to wear an athletic 
supporter since that time.  He indicated that his current scrotal 
pains were intense enough to make him shift his sitting position, 
but not so intense as to wake him from his sleep.  

After physical examination in January 2008, the VA examiner 
diagnosed chronic epididymitis.  The examiner noted that he did 
not have the Veteran's medical records to review prior to writing 
his opinion; however, the examiner stated that the Veteran's 
chronic epididymitis was at least as likely as not caused by or a 
result of scrotal pains related to the Veteran's blunt injury to 
the genitals incurred during a 1978 exercise in Panama.  The 
examiner stated that a review of the medical and military history 
provided by the Veteran suggested strongly a relationship between 
his current complaints of pain and the in-service trauma.  

In a September 2008 addendum to the VA medical examination 
report, the same examiner reported thoroughly reviewing the 
Veteran's claims file.  He noted that there was no document found 
in the file to support the Veteran's claim of having sustained a 
personal injury to the external genitals while stationed in 
Panama.  The examiner noted that the Veteran was already service 
connected for a groin area disability, specifically right 
inguinal herniorrhaphy with mild hypothesia.  Also, the examiner 
noted that the June 1989 VA examination of the Veteran's 
genitourinary area was essentially normal.  Based on this 
evidence, the VA examiner stated that the Veteran's claims 
towards the possible traumatic cause of chronic epididymitis 
could not be support by documents currently in the claims file.

In a December 2008 VA treatment record, the Veteran reported 
aching in his testicles off and on for the previous few weeks.  
He stated that the pain was becoming more frequent and intense.  
He stated that this disorder had been ongoing for about a month.  
The Veteran was given scrotal support.  Subsequent December 2008 
VA treatment records indicate treatment for pains in the 
testicles.  In a December 2008 VA treatment record, the examiner 
diagnosed recurrent right epididymitis.  In a January 2009 VA 
treatment record, the examiner noted that the Veteran's right 
epididymitis was clinically resolving.

At the June 2010 Board personal hearing, the Veteran testified 
that, on military exercises in Panama, he tripped over a log and 
fell on the butt of his weapon, injuring his groin.  As he was in 
the field and could not talk to a doctor, he consulted with a 
medic who assigned him to bed rest and gave him an ice back.  
(Hearing Transcript, pages 4-5).  He indicated that he had 
experienced soreness and discomfort in his testicular area from 
that day forward.  (Hearing Transcript, page 7).  He stated that 
the pain was recurrent, appearing if he lifted heavy objects, 
ran, jogged, or exercised strenuously.  He also stated that the 
pain resulting from his service-connected hernia disorder was in 
a different location on his groin.  (Hearing Transcript, page 9).  

Service Connection Analysis

Having reviewed the entire claims file, and resolving reasonable 
doubt in the Veteran's favor, the Board finds that the evidence 
of record is sufficient to grant service connection for recurrent 
epididymitis.  Throughout the pendency of this appeal, the 
Veteran has asserted and testified that he developed epididymitis 
after experiencing trauma to the groin during a training exercise 
in Panama in 1978.  The Veteran has provided credible testimony 
that he experienced groin pain since a 1978 incident in which he 
fell on his weapon during field training in Panama.  The Veteran 
is competent to describe injuries which he incurred and 
observable symptoms he experienced thereafter.  See Layno v. 
Brown, 6 Vet. App. 465, 469-71 (1994) (holding that lay testimony 
is competent if it discussing what the claimant has experienced 
through his senses and matters that the witness has actually 
observed and is within the realm of the witness' personal 
knowledge).  

The Board finds that the weight of the evidence demonstrates that 
the Veteran sustained a groin injury in service in 1978, 
experienced chronic symptoms of epididymitis in service, and 
experienced continuous symptoms of epididymitis since service.  
The service treatment records indicate that the Veteran was 
diagnosed with epididymitis during service, and reflects 
epididymitis and related complaints on several occasions during 
the remainder of service.  The Veteran has provided credible 
testimony indicating that he had experienced symptoms of this 
disorder in service and since service and VA medical personnel 
have recently diagnosed him as having recurrent epididymitis.  

On the question of nexus to service, the Board finds that 
evidence is at least in relative equipoise on the question of 
whether the currently diagnosed epididymitis is related to the 
groin injury during service.  The favorable evidence includes a 
January 2008 VA medical examination report in which the VA 
examiner, relying on a physical examination and the Veteran's 
account of his medical history, diagnosed epididymitis and 
indicated that it was at least as likely as not related to the 
trauma the Veteran experienced in Panama in 1978.  

The unfavorable In a September 2008 addendum to that report, the 
same examiner indicated that he had reviewed the claims file and 
that the evidence therein did not support the Veteran's account 
of an in-service injury.  While the conclusions of a physician 
are medical conclusions that the Board cannot ignore or 
disregard, see Willis v. Derwinski, 1 Vet. App. 66 (1991), the 
Board is free to assess medical evidence and is not compelled to 
accept a physician's opinion.  See Wilson v. Derwinski, 2 Vet. 
App. 614 (1992).  

In the September 2008 addendum, the VA examiner indicated that he 
believed that the Veteran's epididymitis was less likely than not 
related to service due, in large part, to the lack of any 
document found in the claims file verifying the Veteran's account 
of a 1978 injury.  In a July 1985 service treatment record, the 
Veteran described the 1978 injury to service medical personnel.  
Such evidence does provide some documentation in the service 
treatment record.  As documentation does exist in the record to 
support the Veteran's account of a 1978 injury, the Board finds 
the opinion expressed in the September 2008 addendum to lack 
probative value in this matter.  Reonal v. Brown, 5 Vet. App. 
458, 461 (1993) (finding that a medical opinion based upon an 
inaccurate factual premise is not probative).  

Specifically, during the June 2010 Board personal hearing, the 
Veteran stated that, because he was on a training exercise, he 
was not able to see a doctor at the time of the 1978 groin injury 
and had to seek treatment from a field medic.  Although the 
service treatment records do not contain any document written at 
the time of the injury, the Board finds that the Veteran has 
provided credible testimony explaining why no such documents 
would exist.  

As the Veteran has been diagnosed with a medical disability of 
epididymitis, and the January 2008 VA medical examination report 
contains an opinion indicating that the disorder was related to 
the 1978 in-service injury described by the Veteran, resolving 
reasonable doubt in the Veteran's favor, the Board finds that 
service connection for a groin disorder is warranted.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102. 


ORDER

Service connection for groin disorder of epididymitis is granted.


____________________________________________
J. Parker
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


